Citation Nr: 1647532	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

FINDINGS OF FACT

1.  Bilateral hearing loss disability is not etiologically related to the Veteran's active service and bilateral sensorineural hearing loss was not shown to be present within one year of the Veteran's separation from active service.

2.  Tinnitus is not etiologically related to noise exposure sustained in active service and was not present within one year of the Veteran's separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran was provided adequate notice in response to his claims.  He was mailed a pre-decisional letter in October 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2013 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

Also, the Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are of record.  He has been provided an appropriate VA examination.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence as to any issue material to the decision of a matter, VA shall resolve reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Evidence must preponderate against an issue to deny that claim on its merits. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  He contends that he was an armored personnel carrier driver and reports that the vehicles he drove were very loud.  This included the repeated "slamming" of the hatch on the vehicle.  The Veteran also reported that he experienced loud noise exposure from gun training without ear protection during service.  Service personnel records show that his military occupational specialty (MOS) during active service was that of heavy truck driver.  Based on the facts and circumstances of his service, the Board concedes that the Veteran was exposed to noise while on active service.  
Hearing Loss

Service treatment records (STRs) are silent for complaints, or a diagnosis, of bilateral hearing loss while the Veteran was in active service.  In the April 1960 separation examination report, the Veteran was provided with a "sweep audiogram" that indicated normal hearing in both ears, and there was no indication that his ears and/or ear drums were found to be other than clinically normal upon examination at separation.  There are no post-service medical records showing that he received treatment for his bilateral hearing loss or that he complained of such.

At a December 2013 VA audiology evaluation, the Veteran reported the in-service noise exposure described above and explained that he had experienced hearing loss for years but was unsure of the date of onset.  Although he "did not really remember," he did not think he had hearing problems in service.  The examiner noted the Veteran's wife's assertion that she first noticed her husband's hearing problems "probably two or three years ago or longer" and had "reported encouraging him to look into hearing aids about seven or eight years ago."  Audiological testing at that time revealed that he did have a bilateral hearing loss disability for VA compensation purposes.  The examiner diagnosed bilateral hearing loss disability but could not rule out occupational noise exposure post-service as the Veteran reported being a hunter and having worked in a machine shop and in construction.  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was caused by or a result of an in-service event.  The examiner based the opinion on the Veteran's and spouse's statements, the lack of evidence and complaints of hearing loss in service and after, and the lack of evidence of remedial help for his hearing post-service for over 50 years.  The examiner ultimately found that the Veteran's hearing loss is most likely associated with the aging process and possible post-service occupational noise exposure.

In the February 2014 notice of disagreement and July 2014 substantive appeal, the Veteran clarified that his wife had not actually informed the examiner that his (the Veteran's) hearing problems began two to three years prior to the evaluation but rather that it was two to three years before the examination that she "noticed it [the Veteran's hearing loss] became a real problem."  The Veteran reiterated that he has experienced hearing difficulty for a very long time and cannot recall when it became a real problem.  The Veteran also asserted that his post-service noise exposure was "nowhere near as noisy as the military noise" but acknowledged that he had worked in construction and in a machine shop as a meat cutter.  

The Board finds that the December 2013 VA audiology evaluation and opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran and lay statements, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, while the Veteran is competent to report symptoms of hearing loss, he is not competent to link his current diagnosis of hearing loss to acoustic trauma sustained while in active service.  An opinion of that nature requires medical expertise, clinical testing, and knowledge that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Additionally, the Board notes that there is no indication from the record that the Veteran had sensorineural hearing loss to a compensable degree within one year of his separation from active service.  In fact, there are no audiometric testing results showing bilateral hearing loss disability for VA purposes until the December 2013 VA examination, over 53 years following his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Moreover, the Veteran has not alleged that he has had decreased hearing acuity since his active service.  He has simply asserted that he has experienced problems hearing for a very long time.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Entitlement to service connection for this disability is not warranted.  
Tinnitus

STRs are silent for any treatment or diagnosis related to tinnitus.  There are no post-service medical records showing that the Veteran received treatment for his tinnitus or that he has complained of such.  At the December 2013 VA audiology evaluation, the Veteran reported that his tinnitus has been present "a few years, a long time."  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure as he was unable to say when the tinnitus started.  The Board notes that there is no contrary opinion of record. 

Also of record are various statements from the Veteran, to include the February 2014 notice of disagreement, July 2014 substantive appeal, and May 2016 statement regarding hearing difficulty and noise exposure.  However, at no time has he reported that his tinnitus began during active service. 

In addition, the Veteran has not reported that his tinnitus began within a year from his separation from active service.  At the December 2013 VA audiology evaluation, the Veteran reported that his tinnitus began "a few years ago."  The December 2013 VA examiner competently opined that the Veteran's tinnitus was not related to his active service, to include any in-service noise exposure, and provided an adequate rationale for that finding.  That rationale is consistent with the history provided by the Veteran himself.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  Entitlement to service connection for this disorder is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


